         Case 1:20-cv-01664-JGK Document 13 Filed 10/27/20 Page 1 of 1


                                                       U3DC SDN r
UNITED STATES DISTRICT COURT                           D0CU M!::NT
SOUTHERN DISTRICT OF NEW YORK                          F.L ECTRO NIC/\LLY FiLE'.)
                                                       DOC#
                                                              ----
                                                       DATE FILED:. __ ~J_}7_~-
FELIX SANTOS

                       Plaintiff,                 20   CV   1664 (JGK)

                                                  ORDER
             - against -

WEST 4TH STREET REST. CORP.

                       Defendant.

JOHN G. KOELTL, District Judge:

     The plaintiff should file an amended complaint by November

10, 2020 .    If the plaintiff fails to file an amended complaint

by November 10, 2020, in view of the past failures by the

plaintiff to comply with prior Orders , the case will be

dismissed without prejudice for failure to prosecute .

     SO ORDERED.

Dated:       New York, New York
             October 27, 2020

                                                                         Judge
